Citation Nr: 1341581	
Decision Date: 12/17/13    Archive Date: 12/31/13	

DOCKET NO.  10-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypercholesterolemia (high cholesterol).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of January 1998, the RO denied entitlement to service connection for "high cholesterol."  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the January 1998 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of entitlement to service connection for elevated blood cholesterol, and the current appeal ensued.  

Based on statements contained in the file, it is unclear whether, in addition to the issue currently on appeal, the Veteran seeks entitlement to service connection for cardiovascular disease, including coronary artery disease and/or hypertension.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

This case was remanded in February 2011 in order that the Veteran might be afforded a Travel Board Hearing.  That hearing having been accomplished, the case is once more before the Board for appellate review.  


FINDINGS OF FACT

1.  In a rating decision of January 1998, the RO denied entitlement to service connection for "high cholesterol."  

2.  Evidence submitted since the time of the RO's January 1998 rating decision denying entitlement to service connection for elevated cholesterol, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision denying entitlement to service connection for "high cholesterol" is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the January 1998 rating decision denying entitlement to service connection for "high cholesterol" is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of February 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  That letter also discussed what constitutes new and material evidence.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2011, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records, and various articles and/or treatises.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for elevated blood cholesterol.  In pertinent part, it is contended that elevated cholesterol had its origin during the appellant's period of active military service, and has led to many of his current problems.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a rating decision, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the January 1998 rating decision, it was noted that compensation was payable for a disease or injury which resulted in a disabling physical or mental limitation.  It was further noted that elevated cholesterol was considered an abnormal lab finding, and that a symptom or abnormal finding was not a ratable entity absent an established diagnosis.  Based on a review of the evidence of record, it was determined that a chronic disability manifested by elevated blood cholesterol was not shown.  Accordingly, service connection for elevated cholesterol was denied.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence submitted since the January 1998 rating decision, consisting, for the most part, of private medical records and various articles/treatises, while "new" in the sense that it was not previously of record, is not "material."  More specifically, the recently submitted records show only continuing notations/entries of elevated blood cholesterol, a finding which was already of record at the time of the prior January 1998 rating decision.  Significantly, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a) (West 2002); 38 C.F.R. § 3.303(c) (2013); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

The term "disability" for VA purposes refers to impairment of earning capacity.  In that regard, Congress has specifically limited entitlement to service connection to diseases or injuries which have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Allen v. Brown, 7 Vet. App. at 448 (1995).  The Veteran's contentions to the contrary notwithstanding, in the case at hand, there is no persuasive evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  

To the extent the Veteran may be claiming that he currently suffers from cardiovascular disease, including coronary artery disease and/or hypertension, which are in some way the result of his elevated serum blood cholesterol, that issue is not the subject of this decision.  That question is, however, referred for appropriate action by the RO.

Based on the aforementioned, the Board is of the opinion that the evidence submitted since the time of the January 1998 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the claim of entitlement to service connection for hypercholesterolemia is not reopened, and the appeal is denied.  


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for hypercholesterolemia is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


